NO. 07-02-0156-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  OCTOBER 14, 2002

                         ______________________________


                      ERIC DARNELL BOULDWIN, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 230TH DISTRICT COURT OF HARRIS COUNTY;

                NO. 873010; HONORABLE JOAN CAMPBELL, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ.


                           ON ABATEMENT AND REMAND


      On April 19, 2001, upon his plea of guilty, appellant Eric Darnell Bouldwin was

adjudged guilty of the offense of possession of a controlled substance weighing more than

four grams but less than 200 grams. In accordance with a plea bargain, he was placed on

probation (community supervision) for a period of three years. On February 19, 2002, after
hearing, appellant’s probation was revoked and he was ordered to serve a three-year

sentence in the Institutional Division of the Department of Criminal Justice and, in addition

thereto, he was ordered to pay a fine of $500. On that same day, appellant filed a pro se

notice of appeal.


       On April 22, 2002, we received the clerk’s record in the case. However, we have

never received a reporter’s record, nor have we received a motion for extension of time

to file that record. On June 5, 2002, we notified appellant that we had not received an

appellant’s brief in this matter, which was due on May 22, 2002. After receiving the letter,

appellant requested an extension of time which was granted until August 12, 2002.

However, as of this date, we have not received a brief, nor a motion for extension of time

to file the brief.   We have also previously advised appellant that if no satisfactory

responses were received, it would be necessary to abate the appeal to the trial court

pursuant to Tex. R. App. P. 38.8. We have received no response to that notification.


       This state of events necessitates a hearing to avoid further delay and preserve the

parties’ rights. See Tex. R. App. 38.8(b). Accordingly, we abate this appeal and remand

to the 230th District Court of Harris County for hearing. Upon remand, the judge of the trial

court shall immediately cause notice to be given and conduct a hearing to determine:


       1. Whether appellant has abandoned his appeal, and if not, whether
       appellant is indigent and if the appointment of an attorney is necessary. If
       an attorney is appointed, the name, address, and State Bar of Texas
       identification number of the attorney appointed should be provided to this
       court.


                                             2
      2. If appellant is not indigent and has failed to make arrangements to
      prosecute his appeal, what orders are necessary to ensure those
      arrangements are made.

      3. Whether any other orders are steps are needed to ensure the diligent
      and proper pursuit of appellant’s appeal.


      In support of its determination, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. Those supplemental records shall be submitted to the clerk of this court

not later than November 14, 2002.


      It is so ordered.


                                                 Per Curiam


Do not publish.




                                             3